DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honbo (US Pat. No. 6,276,417) in view of Soejima (JP2015-071355; machine translation attached and relied upon).
Regarding claim 1, Honbo teaches a pneumatic tire comprising a pair of bead portions having bead cores, a carcass 2 (taken to be the claimed reinforcing layer), the tire being mounted on a specified rim with a 5 degree taper (although it is noted that the claim is directed to a tire, and not a tire rim combination, therefore the limitation regarding the rim is an intended use which does not further limit the claim), the bead core being a hexagonal shape with a specific embodiment having an inclination angle of 5 degrees, and a specific embodiment of the tire (example 3) having a bead base angle of 8 degrees (column 3, line 23 – column 4, line 32; claim 1). Honbo does not specifically disclose that the relationship between the bead width BW and the bead core maximum width CW of BW x 0.54 ≤ CW ≤ BW x 0.58. Soejima teaches using CW/BW of 50 percent or more (machine translation paragraph [0023]; 
Regarding claim 4, Honbo (figure 1) teaches a small distance between the bead core and the reinforcing layer located radially inward of the bead core, such disclosure suggesting an amount within the claimed range. It is noted that applicant has not demonstrated unexpected results for the claimed range for at least the reason that no data has been provided in the specification at either endpoint of the claimed range.
Regarding claim 6, given the configuration set out above, and the teaching of Honbo (figure 1) with regards to the bead core bottom having a somewhat smaller width than the maximum width of the bead core, suggests a ratio of width of the bead core bottom to the width of the bead base portion falling within the claimed range. It is noted that applicant has not demonstrated unexpected results for the claimed range for at least the reason that no data has been provided in the specification at either endpoint of the claimed range.
Regarding claim 7, a tire inherently has a distance between the bead core and the tire outer surface in the lateral direction, and this value is not specified by Honbo or Soejima, therefore one of .
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honbo in view of Soejima as applied to claims 1 and 2 above, and further in view of Kodama (CN 103863015; machine translation attached and relied upon).
Regarding claim 3, Honbo does not specifically disclose a ratio of CW/CH as claimed. Kodama teaches a specific embodiment of a bead core having a CW/CH ratio as claimed (figure 2). It would have been obvious to one of ordinary skill in the art to use a CW/CH ratio as taught by Soejima in the tire of Honbo (combined) as a known configuration of a bead core with the expected result of appropriately reinforcing the bead region of the tire.
Regarding claim 9, both Honbo (figure 1) and Kodama (figure 2) teach a small distance between the bead core and the reinforcing layer located radially inward of the bead core, such disclosures suggesting an amount within the claimed range. It is noted that applicant has not demonstrated unexpected results for the claimed range for at least the reason that no data has been provided in the specification at either endpoint of the claimed range.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honbo in view of Soejima as applied to claim 1 above, and further in view of Honbo II (JP2001-206027).
Regarding claim 5, Honbo does not specifically disclose the compression ratio at a position inward of the center of the bottom of the bead core. Honbo II teaches using a compression ratio of 0.3-80% (Derwent Abstract). It would have been obvious to one of ordinary skill in the art to use a .
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honbo in view of Soejima and Kodama as applied to claim 9 above, and further in view of Honbo II (JP2001-206027).
Regarding claim 10, Honbo does not specifically disclose the compression ratio at a position inward of the center of the bottom of the bead core. Honbo II teaches using a compression ratio of 0.3-80% (Derwent Abstract). It would have been obvious to one of ordinary skill in the art to use a compression ratio as taught by Honbo II in the tire of Honbo (combined) as a known bead compression ratio with the predictable result of creating a functional bead.
Regarding claim 11, given the configuration set out above, and the teachings of Honbo (figure 1) and Kodama (figure 2) with regards to the bead core bottom having a somewhat smaller width than the maximum width of the bead core, suggests a ratio of width of the bead core bottom to the width of the bead base portion falling within the claimed range. It is noted that applicant has not demonstrated unexpected results for the claimed range for at least the reason that no data has been provided in the specification at either endpoint of the claimed range.
Regarding claim 12, a tire inherently has a distance between the bead core and the tire outer surface in the lateral direction, and this value is not specified by Honbo or Honbo II, therefore one of ordinary skill in the art is necessarily able to determine such a value through routine experimentation, and that providing too small of a distance will result in not enough support for the bead region, and too great of a distance will increase the tire’s weight unfavorably. It is noted that applicant has not demonstrated unexpected results for the claimed range for at least the reason that no data has been provided in the specification at either endpoint of the claimed range.

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.
Applicant argues that Soejima teaches a fairly general disclosure, and has a lack of any upper limit on the ratio and no specific examples. Applicant further argues that MPEP 2144.05(II)(D) (the examiner notes that the correct citation is MPEP 2144.05(III)(D)) describes that very broad ranges weigh against sustainability because they do not invite optimization by one of ordinary skill in the art. First, regarding MPEP 2144.05(III)(D), it is noted that the holding in the cited case is “ordinary motivation to optimize did not apply where disclosure was 68,000 protein variants including 2,332 amino acids where one of skill in the art would appreciate that the claimed truncated proteins vary enormously in structure”, in distinction to a range of 50-100% of one relationship as is true in the instant case. Further, one of ordinary skill in the art is well aware that the bead cores are extremely heavy and therefore would be motivated to look for values at the lower end of the disclosed range. Accordingly, the examiner is not persuaded that Soejima is not enabling, or that Soejima cannot properly be combined with Honbo to render the claimed relationship between BW and CW obvious.
Applicant argues that obviousness of optimization and routine experimentation is for ranges or values within what is disclosed in the prior art, and because the prior art does not disclose or suggest the relationships, or values for the relationships, the prior art does not disclose conditions that can be optimized. Applicant further cites MPEP 2144.05(II)(B) arguing that a particular parameter must first be recognized as a result-effective variable before the determination of optimum or workable ranges of said variable might be characterized as routine experimentation. However, firstly it is noted that a change in size or proportion does not establish patentability over the prior art (see MPEP at 2144.04(IV)(A). Secondly, something which is old does not become patentable upon the discovery of a new property (see MPEP at 2112(I)). Third, post KSR, the presence of a known-result effective variable is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 23, 2021

/JUSTIN R FISCHER/               Primary Examiner, Art Unit 1749